PER CURIAM;
Debtors in possession Pan Am Corporation, et al., appeal from an order affirming the bankruptcy court’s ruling that lessors’ actions to recover airplanes and equipment leased to Pan Am in certain sale-leaseback transactions may be exempted from the automatic stay by operation of Section 1110 of the Bankruptcy Code. See 11 U.S.C. § 1110 (1988). We now affirm the district court’s order for substantially the reasons stated by Judge Mukasey. See In re Pan *110Am Corporation, 125 B.R. 372 (S.D.N.Y.1991).
The stay pending appeal will be extended until noon, April 5, 1991, in order to allow appellants to seek temporary relief from the Supreme Court. It shall thereafter expire.